PER CURIAM.
The question raised by the petition and cross-petition at bar is whether or not amounts paid on debentures issued by the taxpayer constitute deductible interest on “indebtedness”. Both the taxpayer and the Commissioner contend that this court has the authority to review the decision of the Tax Court on this question asserting it to be one of law. But the scope of our review is delimited by the decisions of the Supreme Court in John Kelley Company v. Commissioner and Talbot Mills v. Commissioner, 66 S.Ct. 299, and this court lacks the authority to consider the question as one of law. Cf. Commissioner v. Scottish American Co., 323 U.S. 119, 65 S.Ct. 169, and Dobson v. Commissioner, 320 U.S. 489, 64 S.Ct. 239, 88 L.Ed. 248, with the decisions first cited.
The decision of the Tax Court is affirmed.